DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-5, 7-19 are currently pending.
 Claim 1 has been amended
Claims 14-16 are withdrawn
Response to Amendment
The amendment filed on H01m12/06does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 09/09/2020
 The examiner modified the rejection below to address claimed amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-9, 11, 13, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (PG Pub 20100040943), and Lobert (PG pub 20180019459) and further in view of Cai et al (PG pub 20160204397).
Regarding claim 1, Kim teaches a cap comprising a cap plate 310, a first electrode terminal (320) wherein:
the cap plate has an electrode lead-out hole 315 [fig 1];

Kim teaches electrode 320 is on the side away from inside of a shell of the secondary battery completely cover the electrode lead hole [fig 1]. However, Kim does not teach the first electrode terminal having structure as claimed.
Lobert teaches the first electrode terminal comprises a first terminal board (100, 84) and a second terminal board (133, 131) connected with the first terminal board, wherein the first terminal board is located at a side of the second terminal board away from the cap plate, the second terminal board covers the electrode lead-out hole, and the material of the first terminal board and the material of the second terminal board have different base metals [fig 8  9 para 61];
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first electrode terminal of Kim to be the same of Lobert for improving the contact between the cap layer and electrode terminal and the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Modified Kim teaches the claimed limitation, but modified Kim does not teach sealing member.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the sealing member of Cai et al to be surround the electrode lead out hole of modified Kim for additional sealing.
Modified Kim teaches a connecting member 330. However modified Kim does not teach fixing member as claimed.
Cai et al teaches a cap assembly comprising fixing member 17 where the fixing member is fixed to the first electrode 11 and outer peripheral of the first electrode terminal is at least partially surround by the fixing member to fix the first electrode terminal to fixing member [fig 1-2]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the fixing member being fixed to the cap plate through the connecting member as taught by Cai et al for additional support of fixing and tightly sealing and the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).


As for combination, the first electrode terminal comprises a first terminal board and a second terminal board connected with the first terminal board, wherein the first terminal board is located at a side of the second terminal board away from the cap plate, a portion of the second terminal board located at a side of the cap plate away from inside of a shell of the terminal board to seal the electrode lead-out hole wherein the first electrode terminal is located at a side of the cap plate away from inside of a shell of the secondary battery. 
Regarding claim 2, modified Kim teaches sealing member 18 being in close contact with the cap plate and the second terminal board [fig 1].
Regarding claim 3, modified Kim teaches the first terminal board and the second terminal board form a composite board strip [fig 8 9, Lobert].
Regarding claim 4, the second terminal board further comprises an extension portion extending into the electrode lead-out hole [fig 1, Kim and fig 8-9, Lobert].
Regarding claim 5, the first terminal board and the second terminal board are joined together [fig 8 9, Lobert]. The recitation “by a cold rolling method, a hot rolling method, an explosion compound method, or an explosion rolling method” is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, ITT F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).


Regarding claim 7, modified Kim teaches one of the first electrode terminal and the fixing member has a convex portion, and the other has a concave portion that accommodates the convex portion, and the convex portion is fitted with the concave portion [fig 1-2, Cai et al].
Regarding claim 8, modified Kim teaches the convex portion is provided on the outer peripheral surface of the first electrode terminal, the concave portion is provided on an inner wall surface of the fixing member corresponding to the convex portion, and a surface of the first electrode terminal away from the cap plate protrudes from a surface of the fixing member away from the cap plate.
Regarding claim 9, modified Kim teaches the convex portion is provided on an outer peripheral surface of the first terminal board [fig 8-9].
Regarding claim 11, modified Kim teaches the connecting member comprises a nail body and a limiting portion which are connected with each other, and wherein an outer peripheral surface of the limiting portion protrudes from an outer peripheral surface of the nail body, an end of the nail body away from the limiting portion is fixed on the cap plate, and the limiting portion is engaged with the fixing member [  fig 1  of Kim].
Regarding claim 13, modified Kim teaches the connecting member comprises an undercut and an undercut hole, wherein the undercut hole is provided on a surface of the cap plate facing the fixing member, and an aperture of the undercut hole is increased along a direction from the first terminal board to the cap plate, the undercut is connected with the fixing member and is adapted with the undercut hole in form, and the undercut is fitted with the undercut hole [fig 1 -2 of Kim.].
Regarding claim 17, modified Kim teaches a secondary battery comprising: 
an electrode assembly accommodated in the shell [fig 1, Kim]; and

the cap assembly , wherein the cap assembly covers the opening of the shell to enclose the electrode assembly in the shell [fig 1, Kim].

Regarding claim 18, modified Kim teaches a bus bar 227 which is connected to the first terminal board [fig 1, Kim]. The recitation “is weld” is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, ITT F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Kim (PG Pub 20100040943), and Lobert (PG pub 20180019459) and Cai et al (PG pub 20160204397) and further in view of Hamsag (Pat No. 4240197).
Regarding claim 10, modified Kim teaches a portion of fixing member being located between the cap plate and first electrode terminal [fig 8-9, Lobert]; however, modified Lobert does not teach the fixing member being made of hard plastic.
Hamsag teach a sealing ring which is considered to be fixing member being made of hard plastic.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable Kim (PG Pub 20100040943), and Lobert (PG pub 20180019459) and Cai et al (PG pub 20160204397) and further in view of Byun et al (PG pub 20110244309).
Regarding claim 19, modified Kim teaches the busbar and first terminal board as set forth above, but modified Kim does not teach the material of the bus bar and first terminal board being thee same.
Byun et al teaches a battery comprising busbar and electrode having the same material [para 23]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the bus bar and first terminal board modified Kim to be made of the same material as taught by Byun et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. The applicant argues in substance:
Kim and Cai fail to teach the fixing member is fixed to the cap plate by the connecting member, and an outer peripheral surface of the first electrode terminal 
The examiner respectfully disagrees. Kim teaches the connecting member 330 with the electrode assembly 320 and the connecting member 220 surrounded around electrode assembly 320. Kim et al teaches the electrode terminal 11 being surrounded by the fixing member 17 and the fixing member being fixed to the cap plate [fig 2 -3]. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the fixing member being fixed to the cap plate through the connecting member as taught by Cai et al for additional support of fixing and sealing and the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/UYEN M TRAN/            Primary Examiner, Art Unit 1726